Citation Nr: 0922408	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-14 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a restoration of a 60 percent rating for a 
skin disorder variously diagnosed as cutaneus candidiasis, 
erythrasama, dermatitis, and folliculitis, with involvement 
of his face, neck, axilla, back, buttock, thighs, legs and 
perianal region, to include the propriety of the reduction.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January1993 to June 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2006 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Jackson, Mississippi, which reduced a disability rating for a 
service-connected skin disorder from 60 percent to 30 percent 
disabling.

During the pendency of this appeal, the Veteran moved to 
Connecticut, with request that his case be transferred to the 
Hartford, Connecticut RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection was initially granted for a skin 
disorder in November 1973 with an initial noncompensable 
rating assigned; subsequent rating decisions in January 1984 
and January 1985 granted increased ratings to 10 percent and 
30 percent disabling respectively.  

2.  By a December 2004 rating decision, the RO granted a 60 
percent rating for the skin disorder, effective August 24, 
2004, and confirmed and continued this rating most recently 
in a November 2005 rating decision.  

3.  Following review of medical records and a July 2005 VA 
examination, the RO in May 2006 proposed to reduce the rating 
for the service-connected skin disorder from 60 percent to 30 
percent.

4.  By a letter dated in May 15, 2006, the RO notified the 
Veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the 60 percent 
evaluation.

5.  By a rating decision dated in August 15, 2006 the RO 
implemented a reduction to 30 percent, effective November 1, 
2006.  Notice of the reduction was mailed to the Veteran that 
same month.

6.  A comparison of the medical evidence upon which a 60 
percent disability rating was awarded with the evidence 
received in connection with the rating reduction reflects no 
improvement in the service-connected skin disorder.


CONCLUSION OF LAW

The rating for a skin disorder was not properly reduced, and 
the criteria for restoration of a 60 percent evaluation for 
the disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Codes 7806, 7817 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  With 
respect to the reduction issue, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

In this case the Veteran is challenging an August 2006 rating 
decision which reduced the rating for his service-connected 
skin disorder, which has been variously diagnosed as cutaneus 
candidiasis, erythrasama, dermatitis, and folliculitis.  He 
alleges that he is entitled to a restoration of the 60 
percent rating formerly in effect for his skin disorder.

The provisions of 38 C.F.R. § 3.105 apply to reductions. 38 
C.F.R. § 3.105(e) requires that, when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in 
payment of compensation benefits being made, a rating 
proposing reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified 
and furnished detailed reasons therefore and given 60 days 
for presentation of additional evidence to show that 
compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

As a preliminary matter, the Board notes that the Veteran 
does not contend, and the evidence does not reflect, 
noncompliance with the procedural requirements for rating 
reductions.  The RO sent the Veteran a letter in May 2006 
advising him of the proposed reduction for the service-
connected skin disorder from 60 percent to 30 percent, and 
included a copy of the rating for the proposed reduction.  
The letter informed the Veteran that he could submit 
additional evidence to show that the compensation payments 
should be continued at the then-current levels, and that if 
no additional evidence was received within 60 days, his 
disability evaluation would be reduced.  Furthermore, the 
appellant was advised of his right to request a personal 
hearing "to present evidence or argument on any important 
point in your claim."  The Veteran requested a hearing which 
he then canceled temporarily in July 2006, due to heart 
problems.  Thereafter, more than 60 days after issuing the 
proposed rating, the RO in an August 2006 rating effectuated 
the reduction.  The effective date of the reduction was 
November 1, 2006.  The Veteran later requested that he again 
be scheduled a hearing as per his August 2006 notice of 
disagreement with the rating effectuating the reduction.  The 
hearing was held in October 2006.  The proper procedure was 
followed for effectuating a reduction in this matter.

Propriety of reduction/Entitlement to Restoration

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities. 
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 
C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, since the 60 percent evaluation was 
granted in December 2004, effective August 24, 2004, and 
reduced to 30 percent in August 2006, effective November 1, 
2006, it had not been in effect for the requisite period of 
time.  As such, the provisions of 38 C.F.R. § 3.344(a) and 
(b) are not directly applicable in this instance.

The RO has considered the following criteria when considering 
whether a reduction was warranted; Diagnostic Codes 7806-
7817.  

Under Diagnostic Code 7806, which rates dermatitis or eczema, 
a 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

Diagnostic Code 7817 rates exfoliative dermatitis and 
provides a 30 percent rating for any extent of involvement of 
the skin and electron beam therapy or systemic therapy such 
as therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments for a total 
duration of six weeks or more but not constantly during the 
previous twelve-month period.  A 60 percent rating is 
warranted where there is generalized involvement of the skin 
without systemic manifestations, and; constant or near-
constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-waive ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period. Id.

The pertinent history and evidence in this matter reflects 
that in a November 1973 rating decision, the RO granted 
service connection for a skin disorder diagnosed at the time 
as folliculitis, and assigned an initial noncompensable 
rating.  In January 1984 the RO amended the folliculitis 
diagnosis to include contact/allergic dermatitis and 
increased the rating to 10 percent disabling.  In January 
1985, the RO in a rating decision granted a 30 percent rating 
for the skin condition which was now variously diagnosed as 
which has been variously diagnosed as cutaneus candidiasis, 
erythrasama, dermatitis, and folliculitis, with involvement 
of his face, neck, axilla, back, buttock, thighs, legs and 
perianal region.  A rating of 30 percent or higher has 
remained in effect for over 20 years and this is the minimum 
rating that is subject to 20 year stabilization under 
38 C.F.R. § 3.951 (2008). 

In a rating dated in December 2004 the RO granted a 60 
percent rating effective August 24, 2004.  The effective date 
of this increase was the date that a VA treatment record 
showed breakout with complaints of itchy rash between 
buttock, skin bright red, raw and peeling and cracking 
consistent with candiasis and satellite lesions.  His axillae 
and lower face had scaly patches bilaterally, forearms near 
the elbow on extensor surface were red and scaly.  The 
impression was candidal infection, skin on the buttock, 
perineum.  Diflucan 200 was prescribed.  His active 
outpatient medications were noted on August 24, 2004 included 
Calipotriene, Clobetasol, Hydrocortisone and Ketoconazole.  

Other VA treatment records recently following the August 24, 
2004 effective date for the 60 percent rating documented 
ongoing treatment for skin problems described as red rash on 
the neck, and hive-like on the upper chest, and psoriasis 
like on the elbows and buttocks, as documented in a September 
2004 treatment record that diagnosed psoriasis, chronic 
dermatitis and overgrowth monilia on both buttocks.  He was 
added prescriptions for antifungual medications to include 
Fluconazole and Nystatin to the above mentioned medication 
list.  On follow-up later in September 2004 he was noted to 
have been placed on Prednisone by a civilian physician with 
good clearing of the psoriasis, but with resurgence of the 
condition after tapering.  Plans included extending the 
Prednisone with very gradual taper.  

Towards the end of September2004 he was noted to have been 
last seen a month ago with initial clearing of his condition 
on Prednisone, but follow-up appointments had been cancelled 
3 weeks earlier due to a hurricane and was noted to have 
involvement of his arms and trunk of a rash, with an 
assessment of psoriasis made.  Plans were to restart the 
Prednisone taper.  By early October 2004 it had cleared 
nicely and was almost fully clear, although he was assessed 
with plaque type psoriasis on his elbows and guttate type on 
his arms.  Plans included continuing the Prednisone taper and 
increase the dosage of Soriatane to 50 percent.  He also 
continued using Clobetasol and Dovonix for his body and 
Flucocinlone for scalp and buttocks.  However by the end of 
October 2004 he was noted to have no improvement of symptoms 
with Soritane and had a burning red rash to the face and 
behind ears for several weeks, as well as scaly red topped 
papules of the chest, stomach, arms, legs, buttocks, groin 
and face.  The assessment continued to be psoriasis and 
sebhorreic dermatitis.  The Soritane was discontinued.  In 
early November 2004 he was noted to have stopped taking 
Biaxin 2 days earlier and was now having a burning, sun 
distributed erythematous reaction on he right side of his 
face and scaly patches and papules on his chest, arms, back, 
buttocks and groin.  Plans included starting up Methotrexate 
therapy (MTX) and to continue to use Clobestrol and zinc 
oxide.

Also among the evidence considered in granting a 60 percent 
rating was a November 2004 VA examination which noted the 
various diagnoses and the history of the skin condition 
having worsened from the last year and was almost constant.  
Normally he used to have the condition on his face, groin and 
legs, but now it also involved the stomach and back and all 
over his body.  He was noted to use coal tar solution 2-5 
times a day, Clobetasol Propionate, Zinc oxide and 
Flucinolone to treat the various areas.  He was noted to have 
tried hydrocortisone, which did not help so he stopped.  He 
also tried Acitretin, which also did not help.  He used 
steroids about two times this year.  He was also noted to 
have been on Prednisone for a 2 week period about 6-7 weeks 
ago but while it helped at first, it no longer helped.  His 
symptoms were mainly itching with skin lesions but no 
systemic symptoms such as fever or weight loss.  On 
examination he had erythematous, papular, scaly lesions 
throughout his whole back, lower abdomen in the front, arms 
and forearms.  He also had lesions scattered mainly on his 
thighs.  He had scaly erythematous lesions on his forehead 
and neck, measuring from 2 inches by 2 inches on the forehead 
and 4 inches by 4 inches on his neck.  He also had lesion 
involvement at the back of each elbow described as psoriatic, 
as well as several brownish, hyperpigmented lesions in the 
perianal and sacral areas measuring from 3 inches by 2 inches 
with smaller ones measuring 1 inch by 2 inch.  He also had 
the skin peeled off of the left great toe and little toe and 
the right foot laterally.  The examiner determined that 55 
percent of the body was affected by the skin lesions.  He was 
assessed with chronic recurrent dermatitis and patchy plaques 
of psoriasis in both elbows.  He was noted to have dermatitis 
lesions more from the prior year.  

The Board notes that a few months prior to this November 2004 
examination, a May 2004 VA examination showed only a few 
spots of current skin condition and some evidence of past 
skin conditions mostly in the groin area which was mostly 
clear of active skin lesions.  He was diagnosed with chronic 
recurrent dermatitis of the axilla and groin, currently much 
improved with treatment and patchy plaques of psoriasis in 
both elbows.  No other active skin condition or rash was 
found in the face, neck, arms, trunk, back or buttock area at 
the time of this examination.  He was rated as 30 percent 
disabling at the time this examination had been conducted, 
and the subsequent evidence indicates that this examination 
was done at a time when the disease is less active. 

Around the same time the Veteran underwent the November 2004 
VA examination that confirmed his skin disorder to meet the 
60 percent rating criteria, he was started on his MTX 
therapy.  At that time he had follicular prominent 
erythematous papules with thick scale on his abdomen, trunk 
and upper chest and he was assessed with Pityriasis Rubra 
Pilaris.  By the end of December 2004 the MTX was causing 
severe pain in the muscles and joints, although the treatment 
did improve his psoriasis.  He was noted to have lifelong 
psoriasis and would always need treatment.  He was assessed 
with reaction to Zocar, with plans to discontinue MTS and 
Zocar.  By March 2005 his dermatitis/psoriasis was clear, but 
he complained of pruritis on his chins.  He was noted to use 
coal tar for treatment.  Again he was assessed with 
psoriasis, which was opined to be a life long disease with 
flare-ups although he was fairly clear this day.

The Veteran submitted lay statements from various family 
members in May 2004 that noted how his skin condition was 
subject to periodic flare-ups and affected his neck, legs, 
ears and groin, and he was noted to use topical prescriptions 
at all times. 

In July 2005 the Veteran underwent a VA skin examination, but 
the claims file was not available for review.  Some records 
in the computer were reviewed, including the November 2004 
examination and the March 2005 record showing his symptoms 
were cleared.  The Veteran was noted to report having a 
breakout 2 weeks ago on his neck, face and penis area but 
missed an appointment with dermatology due to a hurricane.  
He reported flare-ups every month in one part of his body or 
another, with areas generally affected including groin, 
buttocks, arms, hips, neck and face.  He reported that his 
worst symptoms took place in October, November and December.  
Other times he had breakouts once a month.  Treatment 
included coal tar during bad breakouts; as well as 
Ketoconazole daily on his feet and a mixture of Colazal and 
boric acid which was used in other areas of break out.  He 
also reported a flare-up of dermatitis in February and March 
and one month earlier he had itching behind his ears.  
Physical examination revealed dermatitis lesions affecting 
the perianal region and neck as well as in the scrotal region 
were it was scaly, red and erythematous.  He also had some 
psoriatic lesions in both arms and below and above the 
axillary region, thighs and back.  About 5 percent of the 
exposed areas were affected and about 15 percent of the 
entire body was affected.  The impression was chronic 
recurrent dermatitis.  The examiner reiterated that the March 
2005 dermatology note of March 2005 showed the Veteran to be 
clear, and he reported flare-ups about once a month with 
treatment and his last flare-up was 2 weeks ago and was 
better.  

In August 2005 the Veteran submitted photos showing various 
areas of his body affected by rash, including his trunk, 
arms, legs, thighs and buttocks.

The above evidence was considered by the RO in ratings that 
confirmed and continued the 60 percent rating in August 2005, 
September 2005 and November 2005.  The August 2005 rating 
indicated that a future examination would be scheduled for 
October 2005 and the accompanying letter to the Veteran also 
in August 2005 informed him that another examination was 
being scheduled for October 2005 since it was indicated that 
his lesions are worse during that time.  The routine future 
examination scheduled for October 2005 was again noted in the 
September 2005 rating.

An internal RO notation regarding scheduling for an 
examination reflects that the VA examination was not 
requested but review was based on treatment records on 
November 18, 2005.  The November 18, 2005 rating decision 
noted that a routine future examination had been scheduled 
for November 9, 2005.  However this rating indicated that it 
reviewed VA records and examination reports from August 24, 
2004 through March 31, 2005 when it confirmed and continued 
the 60 percent rating.

In a May 2006 rating action the RO is noted to have proposed 
reduction of the 60 percent rating and cited as evidence for 
this proposed reduction to be the July 2005 VA examination, 
VA treatment reports from May 25, 2004 through November 23, 
2004, and the previous ratings from 2004 through August 2005, 
September 2005 and November 2005.  The RO in proposing this 
reduction did not report any new evidence, but instead 
considered the same evidence that had been considered in the 
previous rating decisions that had continued a 60 percent 
rating.

At the time the RO implemented the reduction in August 2006, 
additional records from 2006 were submitted, including VA and 
private treatment records.  These records included a January 
2006 VA record where the Veteran was seen for a rash on the 
right ear lobe that was non bleeding and non itching, and a 
history of past treatment for psoriasis, but no other 
complaints besides the ear lobe.  Examination was significant 
only for a scaly pimple like rash on the right pinnae.  He 
was diagnosed with possible solar dermatitis and was referred 
for a biopsy.  He opted to see a private dermatologist and 
the February 2006 private record noted his history of 
multiple skin diagnoses of psoriasis, contact dermatitis, 
seborrhiec dermatitis with examination noting faint erythema 
of the cheeks and a diagnosis of rosacea of the cheeks.  A 
June 2006 VA dermatology follow-up noted the Veteran to be 
clear and used coal tar baths with relief.  He also used 
Clobetasol for thick lesions, Lidex solution in the groin and 
a Clobetasal and zinc mixture on his face.  He denied joint 
pain at the time.  Objectively he had post inflammatory 
hyperpigmentation under his arms but was otherwise clear.  He 
was diagnosed with psoriasis and was also prescribed a 
hydrocortisone cream to his face as needed, in addition to 
the other prescribed medications.  The doctor opined again 
that this is a life long disease that has flare-ups.  On this 
day he was fairly clear.  

The evidence submitted after the RO's reduction includes 
testimony taken at a DRO hearing where the Veteran testified 
having problems on a continual basis affecting his ears, 
face, neck, perianal, private area in front, and bottoms of 
feet.  He admitted it was not as severe now as it was 2 years 
ago.  He reported private treatment and gave a list of 
prescription medications including Flonacal, and Clobatasol.  
On his last visit to the VA he was prescribed 2% 
Hydrocortisone.  He reported his outbreaks would get really 
bad from October through March.  

A November 2006 VA treatment note for psoriasis follow-up 
gave the same history of complaints and prescriptions as was 
given in June 2006.  On examination he had mild hyper 
keratosis on the elbows and some dystrophic fingernails, but 
was otherwise clear.  Among the skin disorders listed in the 
active problem list were solar dermatitis, seborrheic 
dermatitis, erythematous condition, other psoriasis and 
impetigo.  His active prescriptions listed were Clobetasol 
propionate, Fluocinonide, folic acid vitamin supplement and 
Hydrocortisone cream.  The current assessment of his 
condition was psoriasis and he was to continue using 
Hydrocortisone twice daily to his face as needed, and to 
continue coal tar baths, Clobetasol twice daily sparingly as 
needed.  The doctor reiterated the nature of the disease as 
lifelong with flare-ups, although he was fairly clear that 
day.

Based on a review of the evidence the Board finds that the 
reduction effectuated by the RO in August 2006 and made 
effective November 1, 2006 was not proper, as the evidence 
before it at the time was not adequate to support such a 
reduction. 

The VA examination of July 2005 which was cited by the RO as 
a basis for reduction in August 2006, was not only the same 
examination cited by the RO in August 2005 when it continued 
the 60 percent rating, but was also shown to not be adequate 
for the purposes of ascertaining the severity of the 
Veteran's skin disorder as it pointed out that the Veteran's 
worst flare-ups were in October, November and December.  This 
was noted by the RO in August 2005 when it determined that a 
reexamination in October 2005 would be scheduled based on the 
evidence showing a worsening of symptoms around that time.  
See Ardison v. Brown, 6 Vet. App. 405, 408 (1994), (where the 
Court held that VA must conduct an examination during the 
active state of a disease.)

Despite this acknowledgement from the RO that further 
examination was necessary, the RO inexplicably canceled the 
examination that had apparently been scheduled for November 
9, 2005, and instead relied on the available evidence when in 
November 2005 it again confirmed and continued the 60 percent 
rating.

This same evidence which had previously been found to support 
a continued 60 percent rating in the ratings between August 
2005 and November 2005 was then used to support a reduction 
in August 2006, with only some additional treatment records 
from 2006 considered in this matter.  These treatment records 
from 2006 fail to provide sufficient evidence of a sustained 
improvement of symptoms.  

Although the 2006 records do show improved symptoms from 
those shown in 2004 when he was first shown to meet the 60 
percent criteria, they are noted to be primarily from times 
of the year when the disease is said to be in a more dormant 
phase as per the history given in his July 2005 VA 
examination.  The only record clearly shown to be in a time 
period when his disease is at its most active was the record 
from November 2006 which continued to diagnose psoriasis and 
continued to note that his active prescription list included 
a corticosteroid, specifically Hydrocortisone that was also 
prescribed in June 2006.  

Thus these records suggest the possibility of his now 
requiring near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs to control 
his symptoms, which is contemplated by Diagnostic Code 7806 
as warranting a 60 percent rating.  These records from 2006 
also continued to point out that while he was relatively 
clear at the time of visit, his skin condition was lifelong 
and subject to flare-ups.  Thus the records relied upon by 
the RO do not reflect a permanent improvement of the 
Veteran's condition, but suggest an ongoing disease which now 
appears to require persistent corticosteroid treatment, and 
with evidence suggesting a worsening of symptoms between 
October, November and December.  

As the evidence fails to show that there has actually been a 
sustained improvement in the Veteran's skin disorder since 
the disorder was last adjudicated as 60 percent disabling in 
November 2005, the Board finds that restoration of the 60 
percent rating for this disability is warranted.  Brown, 
supra.


ORDER

Restoration of a 60 percent rating for a skin disorder is 
granted, effective November 1, 2006.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


